TH=A~ORNEY                    GENERAL
                         OFTEXAS
                         AUSTXNII.TEXA~


                          October 16, 1959

Honorable Jules Damiani, Jr.
Criminal District Attorney
Courthouse
Galveston, Texas
                                   Opinion No. W-718
                                   Re:    After a county budget is
                                          established under Section
                                          9 of Article VIII of the
                                          Texas Constitution, can
                                          funds be taken out of a
                                          General Fund and put into
                                          a Permanent Improvement
                                          Fund for the purpose of
                                          enlarging and equipping
                                          an existing County Hospit-
Dear Mr. Damianl:                         al and related questions.
        You have requested the opinion of this office on the
following questions:
            "Once the /Four&d Bud et for the year is
       established, under Article % Section 9 of the
       Texas Constitution, can fund; be taken out of
       a General Fund and put into a Permanent Improve-
       ment Fund with the idea of using these funds to
       enlarge and equip an existing County Hospital,
       the Commissioners Court having taken this into
       consideration at the time the General Fund was
       set in the Budget, theirhaving appropriated an
       excessive amount of money for this purpose?"
             "Can funds to enlarge and quip an existing
        County Hospital come out of the general fund, it
        being provided for by the Commissloners Court at
        the time of fixing the budget, or must these funds
        come out of the Permanent Improvement Fund?"
        Section 9 of Article VIII of the Constitution of Texas
provides in part:
             !I     provided further that at the time
        the Commissioners Court meets to levy the annual
Honorable Jules Eamiani   Jr., page 2 (w-w-718)


        tax rate for each county it shall levy whatever
        tax rate may be needed for the four (4) consti-
        tutional purposes; namely, general fund, permanent
        improvement fund, road and bridge fund and jury
        fund. . . ."
        Thus, the Constitution makes specific provisions for
raising monies for the General Fund and the Permanent Improve-
ment Fund. It sets out the duty of the Commissioners Court to
levy taxes as needed and the monies arising from these taxes
levied and collected for each of these enumerated purposes are
constitutional funds.
        The authority of the Commissioners Court to transfer
funds from one designated fund to another is limited by the
constitutional restriction. The Constitution contemplates
that tax money collected from the people ostensibly for one
purpose shall be expended for that purpose alone. The provi-
sions of Section 9, Article VIII were designed not merely to
limit the tax rate for certain purposes, but to require any and
all money raised by taxation for any purpose to be applied,
faithfully, to that purposr as need therefor and not to any
other purpose or use whatsoever.
        The Commissioners Court cannot levy a tax for one pur-
pose and use the money for another, and it has no power to
transfer this money from one constitutional fund to another.
Ault v. Hill County 102 Tex. 335, 116 S.W. 359 (1909); Com-
missioners Court of Henderson County v. Burke, 262 S.W.y
lCiv.App. 1924); Carroll v. Williams, 109 Tex. 155, 202 S.W.
504 (1918); FirstState Bank & Trust Co. of Rio Grande City
v. Starr County, 306 S.W.2d 24o (Civ.App. 1957). This rule
prevails eventhough the commissioners, in levying a tax to
establish a General Fund, took into consideration the fact
that they we'::acquiring more money than would be actually
needed with the intent to transfer the additional money to
another fund.
        You second question again states:
             "Can fundsto enlarge and equip an existing
        County Hospital come out of the general fund, it
        being provided for by the Commisssioners Court
        at the time of fixing the budget, or must these
        funds come out of the Permanent Improvement Fund?"
Honorable Jules Damiani, Jr., Page   3 (m-718)



        It was held in Attorney General's Opinion V-518 (1948),
that where'the establishment of a county hospital was from cur-
rent funds,the cost of the purchase would come from the Perma-
nent Impi,ovementFund and the costs of the operation and mainte-
nance from the General Fund.
        Attorney General's Opinion V-701 (1948) held that the
construction of sidewalks, necessary entrances and exits, drive-
ways and landscaping of a county hospital may be paid for out
of the Permanent Improvement Fund of the county. Likewise, it
was held in Attorney General's Opinion O-6441 (1945) that the
cost of painting an office in the courthouse, where there is no
new construction, is chargeable against the Permanent Improvement
Fund.
        In view of the foregoing, it is our opinion that the en-
largement of a county hospital should be paid for out of the
Permanent Improvement Fund of the county. However, the equipping
of a hospital is different from enlar ing same. It was held in
Attorney General's Opinion o-6531 (19&5) that the permanent re-
cords for the county clerk, district clerk and tax assessor-
collector cannot be paid for out of the Permanent Improvement
Fund. The meafing of "equip" has been held to be synonymous
with "furnish.   See Words and Phrases, Vol. 14A, p. 359.
Therefore, the equipping of an enlarged portion of a county hos-
pital should be paid for out of the General Fund of the County.
                           SUMMARY
             Funds may not be transferred from the
             General Fund to the Permanent Improve-
             ment Fund (Carroll v. Williams, 109
Tex. 155, 202 S.W. 504, 1918); the en-
             larging of a county hospital should be
             paid for out of the Permanent Improve-
             ment Fund while the equipping of same
             should be paid out of the General Fund
             of the County.
                                Yours very truly,
                                WILL WILSON
                                Attorney General of Texas



JMF:mfh
Honorable Jules Camiani, Jr., Page 4   (w-718)


APPROVED:
OPINION COMMITTEE
Geo. P. Blackburn, Chairman
Ralph R. Rash
Paul R. Floyd, Jr.
Robert T. Lewis
REVIEWED FOR THE ATTORNEY GENERAL
BY: W. V. Geppert




   ‘.